 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtlas TackCorporation and United Automobile, Aero-space,Agricultural ImplementWorkersof America(UAW), Local 899. Case 1-CA-10248October 1, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn February 26, 1976, Administrative Law JudgeJulius Cohn issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions, asupporting brief, and a reply to the, Charging Party'scross-exceptions; the Charging Party filed cross-ex-ceptions and a supporting brief as well as a: brief insupport of the Administrative Law Judge's Decision;and the General Counsel filed a brief in support ofthe Administrative Law Judge's Decision.-Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.The Board has traditionally ordered that employ-ees be made whole for any benefits unilaterally dis-continued by the Employer in violation of Section8(a)(5) of the Act. Accordingly, our order directs amake-whole remedy for any loss of pay employeesmay have suffered as a result of the change in thelunchbreak practice and length of workday. Our col-league, in partial dissent, does not agree that such anorder provides the most effective remedy for Respon-dent's unlawful conduct. Expressing the view that "itis incumbent upon the Board to continually evaluateand reassess the practical effects of its orders" inachieving the purposes of the Act, he suggests thatthe result of Respondent's refusal to bargain was toundermine the Union and that first priority shouldbe given to restoring its bargaining strength. In hisview the most promising means for accomplishingthis would be to make the backpay award "subject tothe Union's right to bargain it down and even away"thus providing the Union with "some economic mus-cle" at "the bargaining table."We agree that the Board must be constantly alertto new or additional remedies to effectuate the Act'sobjectives and applaud our colleague's efforts in thisdirection. In the present case, however, we cannotagree either with the premise which prompts hissearch for a different remedy or with-the effective-ness of-his proposed remedy to correct the situationwhich be^ assumes obtains., _We do not understand the basis for our colleague'sassumption that the Union's successful pursuit of anunfair labor practice remedy against Respondent hashad a weakening effect on the Union which calls forsome special device to'restore its "muscle." Our-as-sumption is that the Union has been strengthened bythe favorable termination of the Board proceedingand we would require empirical data supporting adifferent conclusion before using that conclusion as ,abasis for depriving employees of the traditional back-pay remedy. Moreover, we believe that an employerexperiencing the economic effects of a backpay orderfor having-previously refused to bargain will come tothe bargaining table more willing to engage, in good-faith bargaining.We do not agree that giving theUnion backpay as an additional bargaining chip willmeasurably, strengthen its hand or that it is a suitablesubstitute or alternative for our customary reim-bursement remedy.-ORDERPursuant to Section " 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Atlas Tack Corporation,Fairhaven, Massachusetts, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.MEMBER WALTHER, concurring in part and dissentingin part:Iagree with my colleagues' substantive- findingthatRespondent's unilateral changes in the lunch-break, lengthened workday, and revised rest periodsviolated Section 8(a)(5) of the Act. I do not agree,however, that the Board's Order provides the mosteffective remedy for Respondent's unlawful conduct.For several years Respondent and the Union haveengaged in successful 'ollective bargaining. In June1972, during negotiations for a new contract, the par-ties reached an impasse over a pension plan provi-sion. Following the impasse, Respondent implement-ed its proposals and thereafter terminated thepension plan previously in effect. Negotiations didnot resume until June 1974. Between June and Octo-ber 22, 1974, the parties met for 15 bargaining ses-sions. Substantial progress was made during thesemeetings, and by October 22 the parties had agreedupon all issues except temporary transfers, inspec-tors' rates, production standards, and a pension plan.On October 22, following a brief discussion, Respon-226 NLRB No. 38 ATLAS TACKCORPORATIONdent declared its intention to unilaterally implementits proposals. Thereafter, on November 18, Respon-dent unilaterally changed the existing lunchbreakfrom a 20-minute paid period to a 30-minute unpaidperiod, extended the workday by half an hour (there-by changing the end of the shift from 3 p.m. to 3:30p.m.),, and instituted two specified 10-minute rest pe-riods instead ,of the previous, flexible morning andafternoon breaks. The majority found, and I agree,that these unilateral changes violated Section 8(a)(5)of the Act.-The majority's Order adheres to the Board's tradi-tional 8(a)(5) remedy which requires Respondent to:(1) restore thestatus quo.-antewith respect to thechanged terms and'conditions of employment shouldthe employees through their Union so desire, (2)make the employees whole for any loss of pay theymay have suffered due to the unilateral changes, and(3) bargain collectively with the Union, upon request,and embody any understanding reached in a signedagreement.Although this traditional remedy has enjoyed long-standing, Board use and judicial approval,' I questionwhether the make-whole provision represents themost effective .way to remedy- the unfair labor prac-tices found herein. The Board has been given discre-tion in fashioning suitable remedies to effectuate thepolicies of the Act .2 Given this, I feel it is incumbentupon the Board to continually evaluate and reassessthe practical results of its orders in an effort to de-termine whether they adequately effectuate the pur-poses of the Act.Collective bargaining is, the keystone of our na-tional labor policy. As stated in Section 1 of the Act:It is hereby declared to be the policy of theUnited States to eliminate the causes of 'certainsubstantial' obstructions to the free flow of com-merce and to 'mitigate and eliminate these ob-structions when they have occurred by encour-aging the practice and procedure of collectivebargaining and by protecting the exercise ofworkers of full freedom of association, self-orga-nization, and designation of representatives oftheir own choosing, for the purpose of negotiat-ing the terms and conditions of their employ-ment or other mutual aid or protection.The unfair labor practices here strike at the veryheart of the collective-bargaining process. As noted,iSeeEast Bay Union of Machinists Local1304,United Steelworkers ofAmerica, AFL-CIO (Fibreboard Paper Products Corp.),138 NLRB 550(1962), enfd 379 U S. 203 (1964)2 Fibreboard Paper Products Corp v N L R.B, ibidat 216,N L R B vKing Radio Corporation, Inc.,416 F 2d 569 (C A 10, 1969).223the parties have been unable to reach an agreementon pensions since May 1972. For a period of approxi-mately 2 years thereafter negotiations were suspend-ed completely.When -bargaining resumed again onJune 10, 1974, gradual progress was made for some 4months until Respondent completely torpedoed thenegotiations by unilaterally instituting the benefitsmentioned above. The effect of such conduct is pre-dictable-a longstanding collective-bargaining rela-tionship is destroyed, and the employees' respect fortheUnion is so totally undermined that when Re-spondent chooses-or is ordered-to return to thebargaining table, the Union does not have the sup-port necessary to bargain effectively.In circumstances such as these, the highest possi-ble priority, must be given to restoring the Union toitspre-unlawful conduct strength. A refusal-to-bar-gain violation, inmy judgment, is not properlyremedied when a union is forced to return to thebargaining table in -the posture of a toothless tiger.Accordingly, every effort must be made to providesuch unions with economic clout and to create anenvironment in which it is economically advanta-geous for the employer to engage in meaningful col-lective bargaining.-That portion of our traditional 8(a)(5) remedy re-quiring a respondent to bargain upon request andembody any agreement reached in a signed contractestablishes the overall legal framework within whichbargaining must, occur. Standing alone, however, itdoes not provide a union with- much bargaining le-verage. Restoring thestatus quo antewith respect tothe changed lunchbreaks, length of workday, andrestperiods should the employees through theirUnion so,desire provides some leverage, but not verymuch given the fact that the economic cost to Re-spondent is identical under both schedules.In my view, the most promising avenue for revital-izing a union subjected to 8(a)(5) conduct lies in re-quiring the employer to obtain the union's agreementat the bargaining table inrorder to reduce or modifythe backpay remedy. My colleagues have concludedthat backpay should appropriately be awarded di-rectly to the employees that suffered the loss. On thesurface, this appears equitable and therefore is amost attractive remedy. The union, however, receivesno economic benefit from a direct award to employ-ees and, indeed, most likely suffers an even greatererosion of support because of it. If, on the otherhand, the backpay award was made subject to theunion's right to' bargain it down or even away,-thenthe union would have some economic muscle to car-ry back to the bargaining table. With the union freeto bargain away the backpay award in exchange forother concessions by the employer, the employer 224DECISIONSOF NATIONALLABOR RELATIONS BOARDwould then have a genuine economic motive for bar-gaining in good faith. This is exactly -what shouldhave and undoubtedly would have occurred had bar-gaining taken place as-the law requires-a trade offto a compromise solution.In assessing this remedy, it must not be forgottenthat we are seeking to remedyan 8(a)(5) violation-not an 8(a)(3) violation. The distinction'is basic froma remedial 'standpoint. An 8(a)(3) violation is anindi-vidualviolation and the remedy should be designedto make the individual whole for the losses suffered.An 8(a)(5) violation,- on the other hand, is more of acollectiveviolation-that is, it interferes with a- rela-tionship shared ' collectively by many individuals-and the remedy should be tailored to restore the col-lectivestatus quo anterather than the individualsta-tus'quo'anteof each affected employee.It isfor thisreason that,in 8(a)(5) situations I view restoration ofthe union'-s ability-to engage in meaningful collectivebargaining to have a higher priofity'than direct eco-nomic restoration of theoretical employee losses.In this regard, I think it is also important to pointout that the Board's traditional make-whole remedymay not be-and in mostcasesprobably is not-anaccurate measure of the actual loss suffered by-em-ployees as a result of their employer's unlawful con-duct. Had Respondent here not terminated negotia-tions -through -its unilateral conduct but' rathercontinued 'to negotiate in good -faith, the employeeswould most likely have ended up with an economicpackage, different' from the one reflected in theirbackpay award. The point is- that by transferring abackpay award' in- 8(a)(5) cases from employees totheir union, the Board- would not-as it'would in8(a)(3) cases-be depriving the employees of some-thing which is rightfully theirs and in which theyhave a vested interest. The violation of the law -is, infact, a refusal to bargain with the union.Given the lapse of more than 4 years since theparties here last had a collective-bargaining agree-ment, I fear that the remedy `ordered by my- col-leagues will fall woefully short of recreating a healthycollective-bargaining relationship.Respondent, willbe able to return to the bargaining table -confident ofthe fact that the Union's strength has been so dissi-pated that it now lacks an ability to back up its de-mand with an effective strike. Were the Union equip-pedwitha sizeable backpay ward, however,successfulnegotiations might not be assured, but atleast an environment=would be created within whichthe Respondent would have an economic motive forbargaining on a wide range of topics-perhaps evenpensions.For the foregoing reasons, I cannot subscribe tothe remedy ordered by my colleagues.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge. Thiscase washeard at 'Boston, Massachusetts, on October 15 and 16,1975. Upon the charge filed on November 14 and servedon November 15, 1974, the Regional Director for Region Iissued the complaint in this proceeding on April 17, 1975,alleging that Atlas Tack Corporation, herein called Re-spondent or Company, violated Section 8(a)(1) and (5) ofthe Act by its refusal to bargain with United Automobile,Aerospace, Agricultural Implement Workers of America(UAW), Local 899, herein called the Union, and by imple-menting certain unilateral changes in the working condi-tions of its employees. Respondent filed an answer denyingthe commission of unfair labor practices.IssuesWhether the Union and Respondent had reached an im-passe in their negotiations on October 22, 1974.Whether Respondent thereafter illegally announced andimplemented certain unilateral changes in the workingconditions of its employees.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross!examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were submitted by all par-ties hereto.Upon,the entire record of the case and from my observa-tion of the witnesses and their demeanor,Imake the fol-lowing:IFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRespondent,aMassachusetts corporation,has a princi-pal office and plant in Fairhaven,Massachusetts,where it-isengaged in the manufacture,sale, and distribution ofshoe and industrial eyelets and related products.Respon-dent annually manufactures,sells, and ships products val-ued in'excess of$50,000 directly to 'customers in pointslocated outside the Commonwealth of Massachusetts. Thecomplaint alleges, Respondent admits, and I find the Com-panyisan employer engaged in commerce within themeaning of Section-2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFor several years the Union hasrepresented Respon-dent's employees at the Fairhaven Plant.' The most recent1The bargaming unit as amended at the heanng is as follows: ATLAS TACKCORPORATIONcollective-bargaining agreement was effective from July 1,1969, and terminated on May 31, 1972. The parties bar-gained until June 30, 1972, when an impasse was reachedprincipally over the issue of the pension plan which theCompany desired to terminate at the conclusion of thecontract. There has been no agreement in effect since theexpiration of the contract in 1972. The issue of the termina-tion by the Company of the pension plan on December 6,1972, has been the subject of litigation in the United Statesdistrict court which had not been determined at the time ofthe hearing herein.B. FactsThe complaint,as amended at the hearing,alleges thatRespondent unlawfully made unilateral changes in work-ing conditions in two respects.2It is alleged that Respon-dent changed the, shift schedules by eliminating a 20-min-ute paid lunchbreak and substituting therefor a 30-minuteunpaid lunch with the result that the workday ended there-after at 3:30 p.m.rather than 3 p.m. In addition it is allegedthat a prior system of flexible employee rest periods wereeliminated and, in its place, a system of two 10-minutebreaks, one in the morning and one in the afternoon, wereinstitutedat fixed times. The facts concerning thesechanges as related by George Carreiro,the witness forGeneral Counsel,are uncontroverted.Carreiro is chairmanand secretary of the Union and also chairman of its bar-gaining committee.Prior to December 1972 production op-erators as well as a few other classifications of employeeswere receiving a paid 20-minute lunchbreak.These opera-torswere working on machines which ran continuously,and the practice was that they would have lunch whilewatching their machines at the same time. If they wished,operators left their machines in order to obtain food, cof-fee, or whatever, in which case,their fellow employeeswatched the machines to make certain that they were run-ning continuously in good order. On the other hand, dur-ing this pre-December 1972 period other employees, suchas Carreiro himself, who was a toolmaker and did not op-erate continuous running machines,had unpaid half-hourlunchbreaks.These employees spent the time asthey sawfit and could leave the plant.In November 1972, after cessation of negotiations, Car-reiro had a conversationwith thenPlant ManagerKelly inwhich he askedKellywhether everyone in the plant couldget a 20-minute paid lunchbreak. In DecemberKelly re-ported back to him on this matter and stated that the con-sensus was to the effect thateverybodywanted this and hewould go along with it and give everybody on a plantwidebasis a 20-minute paid lunchbreak.Thisbecame effectivethat month for all employees and continued until Novem-ber 18, 1974, whenthe new system was implemented. TheAll productionand maintenanceemployees at the employer's Fairha-ven,Massachusetts plant exclusive of tack makers, tack makers' ap-prentices, executives, office clerical employees, foremen and supervi-sors as defined in the Act.2 Par 9(d) and (e) were withdrawn by the General Counsel and par. 9(c)is an integral part of par. 9(a).225practice had been retained despite the publication of workrules by the Company in January 1974 which indicatedpaid 20-minute lunch periods would be limited to employ-ees in departments which ran continuously without shut-down.The changes instituted by the Company in its announce-ment of November 11, effective November 18, 1974, pro-vided for a shift schedule which would start at 7 a.m. andterminated at 3:30 p.m, with a formal lunch period of 30minutes' duration. There were to be two lunch periods, onecommencing from 11 a.m. to 11:30 a.m. and the secondfrom 11:30 a.m. to 12 noon. According to Richard Barry,the acting operating manager of Respondent, under thenew system the half of the employees who remained afterthe other half had left for lunch were obliged to maintaintheir own machines and also keep an eye on the machinesof those who were out to lunch. They were instructed toshut off machines in which a major problem developed butto effect a repair in the event that the problem was onlyminor and their own machines were operating properly atthe same time. Actually this was no different from the in-formal system that existed when employees were receivingthe 20-minute lunchbreak.During the 1974 negotiations before the implementationof the changes, the Company had submitted a proposalwhich provided for a 30-minute unpaid lunch within a shiftschedule of 7 a.m. to 3:30 p.m. Although this has not beenlisted,by the parties as an issue still open at the end ofnegotiations on October 22, 1974, it is, nevertheless, clearthat there was no final or even tentative agreement on thisproposal. Respondent's vice president, Richard Secor, stat-ed that, while there was no clear agreement, the Union'scommittee had agreed to submit this lunch proposal to itsmembership. This is denied by the Union. While it seemsrather odd that the lunch proposal would be,the only oneof so many issues discussed during the negotiations con-cerning which it is alleged the Union agreed to submit toitsmembership for ratification, it is unnecessary to resolvethis conflict. Since there is no evidence that the Union hadindeed submitted the lunch proposal to its membershipthere could not have been ratification and agreement evenif Secor's understanding was correct.The Umon filed a grievance concerning the changedlunchbreaks, and the alleged additional, duties resultingtherefrom. The grievance was denied by Respondent.'The second allegation of unilateral change relates to theprovision in Company's announcement of November 11for two formal 10-minute rest periods. There would be twoseparate rest periods for each morning, one from 9 to 9:10a.m. and a second from 9:10 to 9:20 a.m. In the afternoonthe rest periods ran from 1:30 to, 1:40 p.m. and 1:40 to 1:50p.m. The prior practice had been to permit employees toselect their own time for a break so that there was flexibili-ty both as to the time and the duration. Coffeebreaks orrest periods were not discussed during the negotiation in1974.There is no question that the two changes in workingconditions discussed above were instituted unilaterally. It3 The Union continued to file grievances despite the expiration of thecollective-bargaining agreement in 1972. A procedure'for the handling ofunresolved grievances was a subject of negotiations in 1974. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDis the contention of the Company that contract negotia-tions in 1974 had reached an impasse on October 22 andtherefore it implemented its offer of September 30 made tothe union negotiating committee. On November 4 it madesuch an announcement in writing to all hourly employees.On the same date Respondent wrote Harry Dunham, In-ternational representative of the Union, with copies to theunion president and Carreiro, that, because contract nego-tiations had reached an impasse, the Company intended toput into effect its offer of September 30 to the union nego-tiating committee. Respondent enclosed a copy of the pro-posed notice to all employees which it eventually posted onNovember 11. This notice provided for putting into effecton November18 certainoperating rules including thelunchbreaks and rest periods, and also included the newwage schedules and other benefits which were to be effec-tive on November 11. It is therefore necessary to' review the1974 negotiations in order to determine whether an im-passe had in fact been reached.The 1974 contract negotiations commenced on July 15and ended on October 22. There were 15 bargaining ses-sions which the parties agree each lasted from 3 to 5 hours.In addition a later meeting was held on December 17 witha Federal mediator which proved fruitless. Respondentcontends that the negotiaions resulted on October 22 in animpasse over the pension issue. The path of bargaining isreflected in a chart submitted by Secor which shows that atotal of 27issueswere discussed. The parties agree that asof October 22 there remained only four issues concerningwhich no agreement had been reached. It is not clear howthe parties indicated their agreement on any particular is-sue, since the practice of initialing agreed-upon languagewas discontinued after the firstsession.However, Secortestified it was the Company's understanding that tentativeagreement was reached on the basis of the last discussionof an issue since such issue was no longer discussed atsubsequent sessions. This version is not really contested bythe Union or the General Counsel as their witness testifiedthat agreement had been reached on a long list of issuesand that only four remained on October 22. There wasagreement on all economic issues (except pension), includ-ing wages, life insurance, sickness and accident, holidays,health insurance, vacation, severance pay, funeral leave,cost of living, medicare deductibles, and a number of non-economic issues. Still open after October 22 were the ques-tions of temporary transfers, inspector's rates, and produc-tion standards. There remained the pension problem and itis this issue which the Company contends created an im-passe.As previously noted the 1972 negotiations foundered onthe pension issue. At that time the Company insisted that itcould not afford to continue a pension program and, ifrequired to do so, it would have to go out of business. Afterthe conclusion of negotiations in 1972 the Company dis-continued and terminated the pension'programl on Decem-ber 6, 1972. The Union brought suit in 1973 in the UnitedStates district court on this matter and that litigation con-tinues to date.During the 1974 negotiations the company proposal onpensionsprovided that it had no obligation to provide apension plan under the agreement and further that itshould have no obligation to providea pension during theterm of the agreement by reason of the pending litigationwhatever its outcome. As in 1972 the Company contendeditcould not afford a pension plan. On October 10 theUnion submitted a proposal by which it agreed that itwould not propose any new pension plan nor will it opennegotiations for a new pension plan during the duration ofthe contract. It would further provide that these commit-ments by the Union would not affect any decision reachedby the court in the pension litigation. The following day,October 11, the Company submitted a proposal as follows"the company should have no obligation to provide a pen-sion plan during the term of this agreement." It resubmit-ted this proposal again on October 22 and thereafter onDecember 17 at the meeting with the Federal mediator. Inshort, the Union's position was that while it was not seek-ing any new pension agreement for the duration of thecontract it nevertheless desired some protective languagewith respect to the pending litigation. On the other handthe Company was admittedly against any pension plan andwould not assent to one no matter what the findings of thecourt were in that regard.The October 22 meeting was opened by InternationalRepresentative Dunham of the Union by listing the fouropen issues and noting that the number- one issue still openwas the pension. The Union did not change position fromits previous proposal which" set forth the language protec-tive of the outcome of litigation. Secor then replied to Dun-ham by stating that the Company wanted to continue thepractice contained in the 1969 contract regarding transfers,that it agreed to increase the inspectors rate to $2.75, andthat it would negotiate a production standards clause in theevent the Company ever decided to institute productionstandards. Secor then said that its previous proposal of Oc-tober 11 to the effect that there would be nopension in thecontract was its offer on the pension issue. According toSecor, Dunham responded that the Union would break offnegotiations and there would be no further meetings unlessthe Company was willing to put in writing the preservationof the Union's rights in the event of a courtruling in itsfavor. After a break, the meeting resumed by Secor review-ing the fact that negotiations had been going on since July15 and there had been substantialagreement on all issues,including wage increases and fringe benefits, but that inview of the union position the Company would have nochoice, but to go forward and put into effect the tentativeagreements reached on September 30. Secor stated thatDunham replied he had never heard of anything like thatin his life; and that everyone then packed up and ' left 4 Twodays later, on October 24, Secor received a phone call fromDunham requesting a meeting for November 6 and pro-posing that counsel be present. Secor told him he wantedto discuss this with counsel. A week later he called Dun-ham and' asked what he intended to discuss at 'the meetingto which Dunham replied that there was nothing new but itmight be good for the lawyers to get together. Secor offeredthe use of his counsel's time in Boston but at the same timehe told Dunham that he felt that, if there was nothing new,n Dunham did not testify at the hearing and the above account of theOctober 22 meeting is based on the uncontradicted testimony of Secor ATLAS TACKCORPORATIONwhy was a meeting necessary. He further said that he didnot see any reason to bring counsel down to discuss lan-guage at a negotiating session. Secor finally agreed on aproposed date for a meeting with lawyers in November,but after a series of phone calls he suggested to Dunhamthat there was no need for the attorneys to meet with thenegotiating committee. The proposed meeting never mate-rialized.At the time that Dunham called to request another meet-ing Secor also told him that the Company was going to goahead with certain changes and stated that he would sendDunham a letter. He wrote the letter as noted above and,of course, the changes were made November 18.Except for the meeting in December with the Federalmediator and a number of phone calls subsequent to theOctober 22 meeting, there were no further communicationsbetween the parties.C. AnalysisIt iswell settled that an employer violates his duty tobargain if, when negotiations are sought or are in progress,he unilaterally institutes changes in the existing terms andconditionsof employment.5 However, if parties have bar-gainedin good faithto an impasse, then an employer mayinstituteunilateralchanges in terms and conditions of em-ployment so long as they are not substantially different orgreaterthan any which the employer has proposed durmgthe negotiations.6The issue then is whether a bargainingimpasse existedin this case. The Board has stated that adeterminationof thisissue is amatter of judgment and thatbargaining history, good faith of the parties, length of ne-gotiations, importance of the issueor issuesas to the stateof negotiations are all relevant factors to be considered.7In applying these principles to the instant case, I findthat an impasse did not exist on October 22 as contendedby Respondent. Although the parties had admittedly termi-nated negotiations in 1972 after reachingan impasse, seri-ous bargainingrecommenced in July 1974. The- result wasthat after 15 lengthy and fruitful meetings between Julyand October the parties had reached substantialagreementon many issues. According to the chart prepared by Re-spondent,agreementhad been reached with respect to 23of 27 issues which were discussed and listed. Moreover, theparties had complete agreement on important matters suchas wages, various insurance plans, and indeed all economicissues exceptpension. In addition most noneconomic is-sueshad been determined. Thus on October 22 only fourissues remained,of which the major item remaining was ofcourse the matter of the'pension. In examining the circum-stances of October 22 with respect to the pension issue, Iam not persuaded that this question could not have beenresolvedand that the parties were at an impasse. TheUnion had retreated from its initial demand for a pensionand actually had proposed that it would not seek a newpensionplan or attempt to open negotiations for one dur-sN.L.R B. v Benne Katz, etc d/b/a Williamsburg Steel Products Co,369U.S 736 (1962).6N L R B, v Crompton-Highland Mills,Inc, 337 U S 217 (1949)Taft Broadcasting Co,163 NLRB 475, 478 (1967)227ing the period of the new agreement. At this juncture itsought only some protective language to preserve anyrights it may derive from the outcome of the pending litiga-tion.8 On the other hand the Company had also changed itsproposal so that it now simply wanted a provision to theeffect that it would have no obligation to provide a pensionplan durmg the term of the agreement, a proposal not real-lydifferent from that set forth in the first part of theUnion's demand. So at issue was only the matter of thedisposition of the court case. During the discussion on Oc-tober 22, the union representative perhaps intemporatelystated that, unless the Company would undertake to put inwriting some preservation of the Union's rights whichmight flow from the court case, there could be no contractand no sense of further negotiations. According toRespondent's vice president, Secor, the Company immedi-ately requested a break in the discussions and then re-turned and announced that it would now put into effect theprovisions of the- proposed contract on which there hadbeen agreement. It is noted that Respondent had beenthrough this impasse route in 1972 and had implementedits proposals unilaterally at that time and on October 22,1974, it proposed to do the same thing. Yet there werethree other issues on the table concerning which there hadbeen little or no discussion that day and, at that point, noindication that they could not have been resolved. Nor isthere any contention that an impasse had been reached asto them. As a matter of fact with respect to the inspector'srate, there had been movement in prior meetings by bothsides. The Company did not attempt any further negotia-tions afterDunham's remarks. Conceivably tabling thepension issue and resuming bargaining on the remainingissuesmay have had a salutary effect. The Union attempt-ed within 2 days to set up further meetings with Respon-dent and even suggested- that a meeting with counsel forboth sides might be helpful. It is reasonable to assume,since the parties were apart on the pension issue solely withregard to the "protective language" on the pending courtcase, that legal counsel and expertise would perhaps be themost helpful way of resolving their differences on this is-sue. I noted from his demeanor and his testimony that Se-cor was reluctant to consent to a meeting and to the pres-ence of counsel, although at the same time he was carefulin not refusing to schedule the meeting. In any event aftera series of phone calls no meeting materialized after Octo-ber 22 except the one with the Federal mediator. Clearlythis is not a case in which the parties had bargained over aperiod of time with the result of little or no progress,9 Tre-mendous strides had been made toward the completion ofan agreement -over a period of just a few months. I am leftwith the indelible impression that Respondent's representa-tives seized on Dunham's remarks as an opportunity tobreak off the discussions and institute its last proposal uni-laterally. I find in all the circumstances that a bargainingimpasse was not reached on October 22 and that by imple-menting changes in lunchbreaks and rest periods 10 on, No-8 It is quite possible that the Union's success in that case, if any, would belimited to something less than restoration of the pension plan9 SeeTaft Broadcasting Co, supra10 These are the sole unilateral changes alleged in the complaint 228DECISIONSOF NATIONALLABOR RELATIONS BOARDvember 18 Respondent violated Section 8(a)(1) and (5) ofthe Act.Moreover, as Respondent had on November 18 institut-ed a new system of rest periods, a matter admittedly notdiscussed during the negotiations, Respondent violatedSection 8(a)(1) and (5) of the Act even if an impasse,hadnot been reached on October 22. It has been previouslynoted that, even after an impasse, an employer may imple-ment changes which encompass only matters previouslyproposed and discussed during the negotiations before im-passe had been reached."I find no merit in Respondent's contention that, sincethe Union had filed a grievance concerning the implemen-tation of the unpaid half-hour lunch periods, the partiesshould therefore have resolved the matter by resort to thegrievances and arbitration procedure. As the contract set-ting forth such procedures had expired on May 31, 1972,there was no binding arbitration procedure in effect in No-vember 1974.12 Moreover, the issue herein is whether animpasse existed so as to permit Respondent unilaterally toimplement its last contract proposal. There is no issue con-cerning the meaning of a termin anexisting contract. Asthe Board stated inThe Columbus Printing Pressmen & As-sistants'Union No. 252 (The R. W. Page Corporation)219NLRB 268 (1975): "the questions presented are thereforenot ones of contract interpretation, but of statutory obliga-tions."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section IIIabove, occurring in connection with the operations of Re-spondent described in section I above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.It has been found that Respondent unilaterally changedthe working conditions of its employees by implementing arule requiring employees to take an unpaid half-hour lunchinstead of a 20-minute paid lunchbreak. In addition, Re-spondent increased the length of the workday by a halfhour from 3 to 3:30 p.m. If Respondent had merelychanged from a paid to an unpaid 20-minute break, itsresponsibility would be limited to that amount. By length-eningthe day by half an hour, employees are obliged to11N L.R B. v. Crompton-Highland Mills, supra12 The Board's policy of deferral to arbitration is predicated upon theavailability of contractual arbitration proceduresCollyer InsulatedWire,192 NLRB 837 (1971).remainand should therefore be compensated for that time.I shall therefore recommend that the employees affectedshall be made whole for any loss of earnings they may havesustained as a result of both the Respondent's changes ofthe paid lunchbreak and the length of the workday. Withregard to the change in the method of rest periods from theso-called flexible to the inflexible system as set forth in theannouncement of November 11, 1974, I find, contrary tothe contention of the Charging Party, that no additionalwork or burdens were placed on the employeesas a resultof this change,and therefore no loss of earnings was sus-tained. In either case employees who remained at their ma-chines were engaged in looking after their own machines aswell as those of the employees who left on the break. How-ever, I shall further recommend that Respondent be re-quired to restore thestatus quo anteas existed prior to theimplementation of the changes concerning lunchbreaksand rest periods should the employeesso desire.13Finally,I shall recommend that Respondent cease and desist fromunilaterally changing conditions of employment and bar-gain collectively, upon request, with the Union as the ex-clusive representative of these employees concerning termsand conditions of employment and, if an understanding isreached, embody such terms in assigned agreement.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin-the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.All production and maintenance employees at theRespondent's Fairhaven,Massachusetts, plant, exclusiveof tack makers,tack makers' apprentices,executives,officeclerical employees,foremen and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section'9(b) ofthe Act.4.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.5.By unilaterally changing working conditions with re-spect to lunchbreaks and rest periods and implementingthose changes on November 18, 1974, Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6.By such refusal to bargain with the Union,Respon-dent has interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, thereby engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.7.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:13Herman SausageCo, Inc.,122 NLRB168 (1959),enfd. 275 F.2d 229(C.A. 5, 1960). ATLAS TACKCORPORATION229ORDER 14Respondent Atlas Tack Corporation, Fairhaven, Massa-chusetts, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Failing and refusing to bargain collectively withUnited Automobile, Aerospace, Agricultural ImplementWorkers of America, (UAW), Local 899, as the exclusiverepresentative Of its employees in the following appropriateunit:All production and maintenance employees at theRespondent's Fairhaven,Massachusetts, plant, exclusiveof tack makers, tack makers' apprentices, executives, officeclerical employees, foremen and supervisors as defined inthe Act, by:(1)Unilaterally instituting- and implementing work ruleschangingthe lunch period of its employees from a 20-min-ute paid break to a half-hour unpaid break, and increasingthe length of the workday.(2)Unilaterally implementing a system of inflexiblerather than flexible ,rest periods.(3) Provided, however, that nothing herein shall be con-strued asrequiring Respondent to vary or abandon anyeconomic benefit or any term or condition of employmentwhich it has heretofore established.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights ,guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Bargaincollectively, upon request, with the above-named Union as the exclusive representative of the em-ployees- in the appropriate unit and embody any under-standing reached in a signed agreement.(b)Restore thestatus quo antewith respect to thechanged lunchbreaks, length of workday, and rest periodsshould the employees through their Union so desire.(c)Make whole the employees in the appropriate unitfor any loss of pay they may have suffered as a result of thechange in the lunchbreak system and length of workday inthe manner set forth in the "Remedy" section herein.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay which may be dueunder the terms under this recommended Order.(e)Post at its plant in Fairhaven, Massachusetts, copiesof the attached notice marked "Appendix." 15 Copies ofsaid notice, on forms provided by the Regional Director'!'In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.is In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order,of the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "for Region 1, after being duly signed by the Respondent'srepresentative, shall be posted by it Immediately upon re-ceipt thereof, .and be maintained by it for 60 consecutive,days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 1, in writ-ing, within 20 days from the, date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides were represented andpresented evidence, it has been found that we have violatedthe National Labor Relations Act in certain respects: Tocorrect and 'remedy these violations, we have been directedto take certain actions and to post this notice.WE WILL NOT unilaterally, and without consultationwith United Automobile, Aerospace, Agricultural Im-plement Workers of America (UAW), Local 899, insti-tute or implement any changes with respect to timeand length of lunchbreaks, rest periods, and workday.Provided, however, that nothing herein shall be con-strued as requiring us to vary or abandon any eco-nomic benefit or any term or condition of employ-ment which it has heretofore established.WE WILL NOT in any like or relatedmannerinterferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed in Section 7 of the Act.WE WILL bargain collectively upon request withUnited Automobile, Aerospace, Agricultural Imple-ment Workers of America (UAW), Local 899, as theexclusive representative of the employees in the appro-priate unit described below and embody any under-standing reached in a signed agreement. The appropri-ate bargaining unit is:All production and maintenance employees of theemployer's Fairhaven, Massachusetts, plant, exclu-sive of tack makers, tack makers' apprentices, exec-utives, office clerical employees; foremen and super-visors as defined in the Act.WE WILL restore thestatus quo antewith respect tochanged lunchbreaks, workday, and rest periodsshould the employees through their Unionso desire.WE WILL make whole the employees in the appropri-ate unit for any loss of pay they may have suffered asa result of the change in the lunchbreak system andlength of workday.ATLAS TACK CORPORATION